Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 3, 5-6, 8, 10, 12-13, 15, 17, 19-23 are objected to because of the following informalities:  

Claims 1. 8, and 15 recite in pertinent part:

determining whether a product recall is upcoming based on a recall likelihood score satisfying a threshold, for the identified product within the personal product database based on analyzing one or more recall databases associated with the product and managed by a retailer, a manufacturer, a trade organization, or a government entity, and wherein the recall likelihood score is calculated based on a number of product reviews containing an occurrence versus a number of review not containing the occurrence. Please amend “review” to “reviews”.

 Appropriate correction is required.

Claim Interpretation

Regarding claims 1, 8, and 15 and claims 6, 13, and 20, the Examiner finds, because the particular product metadata and particular type of information in the return deadline notification comprises is non- functional descriptive material that does not alter the step of parsing messages in a user messaging account and the step of generating a return deadline notification, respectively. Therefore the specific product metadata included in the database and the specific type of information in the return deadline notification does not patentably distinguish the claim over the prior art. The parsed messages are not related to the product metadata in the generated personal product database and the return deadline notification is based on whether or not a threshold period has passed or not. 

The particular product metadata and particular type of information in the return deadline notification is non-functional descriptive material that may not be relied upon for patentability. The Examiner notes that non-functional descriptive material cannot render patentable an invention that is otherwise not patentable over the prior art. See ln re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); and (BPAI 2008) (precedential) ("[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process."). Although no claim limitations will be disregarded and the claimed invention as a whole will be assess, the Examiner will follow the Federal Circuit's guidance as in the Gulack decision and will not give patentable weight to printed matter absent a "new and unobvious functional relationship between the printed matter and the substrate." Id. at 1386; see also King Pharm. Inc. v. Eon Labs, 

There is no objective evidence of record that there is a functional relationship in the particular product metadata and the parsed messages or the particular type of information included the return deadline notification in generating the notification. Applicant does not recite or show how the type of information in the product metadata affects the parsed messages or how the type of information in the return deadline notification affects the generation of a return deadline notification. The function of parsing messages or generating a return deadline notification would be performed in the same manner regardless of the particular product metadata or the specific type of information in the return deadline notification. As such, the specific type of product metadata or product return information in the messages or return deadline notification constitutes non-functional descriptive that may not be relied upon for patentability. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). See also Exparte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative), afj'd 191 Fed. App'x 959 (Fed. Cir. 2006) (When a prior art reference describes each and every feature of a claimed [invention], except for the claimed non-functional descriptive material..., it anticipates the claimed onscreen icon inasmuch as "the [non-functional] descriptive material will not distinguish the invention from the prior art in terms of patentability[.]"). The examiner is interpreting for examination purposes that the claims require that the generated personal product database comprises purchased item data and the return deadline notification includes product and/or store information.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-6, 8, 10, 12-13, 15, 17, 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).” (MPEP 2163.03)

Claims 1, 8, and 15 recite in pertinent part:

	determining whether a product recall is upcoming based on a recall likelihood score satisfying a threshold, for the identified product within the personal product database based on analyzing one or more recall databases associated with the product and managed by a retailer, a manufacturer, a trade organization, or a government entity, and wherein the recall likelihood score is calculated based on a number of product reviews containing an occurrence versus a number of review not containing the occurrence.

The relevant portions of the specification include paragraphs 42-43, 45, 47, 49, and 70-71. The examiner generally notes that from the specification it would appear to the examiner that there are distinct procedures performed for identifying a product that has been recalled as compared to a product may be subject to an upcoming recall. 

For example the personal product database may be scanned in conjunction with a recall notification database or a product databases of retailers or manufacturers. If determined that there is a newly recalled products detected in a product information database maintained by a retailer, manufacturer, trade organization, government entity, etc. then the product is added to a recall database which may be used subsequently in the determination of whether to alert a user of a recently purchased product that has been recalled. The recall information may only be maintained and/or distributed by retailers and manufacturers, such that the program may obtain recall information from one or more recall notification servers maintained by a retailer and/or a manufacturer. Additionally if hosted on the client computing device program may scan recall databases to identify if any purchased products have been recalled, and may now scan retail and manufacturer recall databases. (See paragraphs 42-43, 47, and 70-71)

	This is in comparison for the procedure for identifying a potential recall. This is based on the analysis of product reviews and product forum posts and if the calculated likelihood score exceeds a threshold a notification may be sent to a user. (paragraph 45) In addition to searching only recall databases for recalled product the program may scan product review databases and/or websites and product forms for reviews and posts relevant to the purchased product. (paragraph 47)

	It would appear to the examiner that there is a lack of the source from which the product reviews are being obtained from for use in the determination of the recall likelihood score. It does not appear from the specification that the product review databases and/or websites and product forums are included in the recall databases. The examiner additionally notes that it is the product information database that is associated with product associated with a retailer, a manufacturer, a trade organization, or a government entity. (paragraph 43) If there is a determination that a product is recalled then the product is added to a recall database that can be stored on the client device or the server (paragraph 46). It would appear from the specification that the product information database is analyzed to identify recalls that are subsequently recorded in a recall database, which may be stored on a client device or server such that the product information database is distinct from the recall database.  However the examiner notes that this is only relevant to the determination of whether a recall has occurred not whether a recall is upcoming. 

As the courts have made clear, the first paragraph 35 U.S.C §112 contains a written description requirement that is separate and distinctive from the enablement requirement.  See Ariad, 598 F.3d at 1340 (Fed. Cir. 2010).  

As the Federal Circuit has stated in Ariad: 

a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented the species sufficient to support a claim to a genus.  The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.  In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.  

Id. at 1349 (emphasis added). While Ariad relates to chemical compounds, the legal principles are the same.  Since Applicant has failed in providing throughout the specification necessary details as to how the invention is accomplishing the results, Applicant has failed to provide a disclosure and therefore possession of any species of the genus of what is being claim.




The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 13, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 6, 13, and 20 recites the limitation "the return deadline notification" in line 1.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1, 3, 5-6, 8, 10, 12-13, 15, 17, 19-23 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1, 3, 5-6, and 21 recite a method, Claims 8, 10, 12-13, and 22 recite a computer system, and Claims 15, 17, 19-20, and 23 recites a computer program product and therefore fall into a statutory category.

	Additionally the examiner interpreted that the computer system and computer program product perform the steps of the method of claim 1 for examination purposes.

Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites a method, computer system and computer program product for generating purchase product recall, warranty, and return notifications based on obtained information, which under its broadest reasonable interpretation, covers concepts for certain methods of organizing human activity.  

In the present case concepts performed in commercial or legal interactions (business relations), such as managing business relations through the management of potential product recalls and affected consumers. The abstract idea portion of the claims is as follows: 

(Claim 1) A processor-implemented method comprising: (Claim 8) [A computer system] for generating purchased product recall, warranty, and return [notifications], the computer system comprising: [one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions] stored on at least [one of the one or more tangible storage media] for execution by at least [one of the one or more processors via at least one of the one or more memories], wherein [the computer system] is capable of performing a method comprising: (Claim 13) [A computer program product] for generating purchased product recall, warranty, and return [notifications], [the computer program product] comprising: [one or more computer-readable tangible storage media and program instructions] stored on at least [one of the one or more tangible storage media, the program instructions] executable by [a processor of a computer] to perform a method, the method comprising: parsing one or more messages within a user messaging account that include a plurality of product purchasing information for one or more products; generating [a personal product database] to include each product in the one or more parsed messages using the plurality of product purchasing information associated with each product, wherein the generated personal product database comprises [product metadata] of each product, and wherein the [product metadata] for each product comprises product name, universal product code (UPC), product serial number, product part number, product purchase price, size of product purchased, quantity of product purchased, purchase date, product manufacturer, product seller, product size, warranty expiration date, retailer location where product purchased, retailer return policy information, retailer contact information, and manufacturer contact information;  identifying, by [a processor], a product within [a personal product database]; determining whether a product recall is upcoming based on a recall likelihood score satisfying a threshold, for the identified product within the personal product database based on analyzing one or more recall databases associated with the product and managed by a retailer, a manufacturer, a trade organization, or a government entity, and wherein the recall likelihood score is calculated based on a number of product reviews containing an occurrence versus a number of review not containing the occurrence; generating [a notification] as [a possible product recall notification]; and transmitting [the notification] to a user where the portions not bracketed recite the abstract idea. 

If a claim limitation, under its broadest reasonable interpretation, covers concepts performed by certain methods of organizing human activity including commercial or legal interactions (business relations) it falls under the Certain Methods of Organizing Human Activity grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describe a method, non-transitory computer readable medium, and system for generating possible recall notifications for a purchased product based on obtained information, which under its broadest reasonable interpretation, covers concepts for organizing certain methods of human activity. 

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: processing information (parsing one or more messages within a user messaging account that include a plurality of product purchasing information for one or more products; generating [a personal product database] to include each product in the one or more parsed messages using the plurality of product purchasing information associated with each product, wherein the generated personal product database comprises product metadata of each product, and wherein the product metadata for each product comprises product name, universal product code (UPC), product serial number, product part number, product purchase price, size of product purchased, quantity of product purchased, purchase date, product manufacturer, product seller, product size, warranty expiration date, retailer location where product purchased, retailer return policy information, retailer contact information, and manufacturer contact information; identifying, by [a processor], a product within [a personal product database]; determining whether a product recall is upcoming based on a recall likelihood score satisfying a threshold, for the identified product within [the personal product database] based on analyzing [one or more recall databases] associated with the product and managed by a retailer, a manufacturer, a trade organization, or a government entity, and wherein the recall likelihood score is calculated based on a number of product reviews containing an occurrence versus a number of review not containing the occurrence; generating [a notification] as [a possible product recall notification]) and transmitting information (and transmitting [the notification] to a user) .

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

A computer system. (See paragraph 74 of the Specification)
Processors. (See paragraphs 25 and 74-75 of the Specification)
Computer-readable memories. (See paragraphs 21 and 75 of the Specification)
Computer-readable tangible storage media. (See paragraphs 21-22 of the Specification)
Program instructions. (See paragraphs 20-26 of the Specification)
A computer program product. (See paragraphs 20 and 24 of the Specification)
A personal product database. (See paragraphs 37-38 of the Specification)
A recall database. (See paragraphs 46-47 of the Specification)
A notification. (See paragraphs 2 and 33 of the Specification)
A possible product recall notification. (See paragraphs 45-47) of the Specification.
A graphical user interface. (See paragraphs 67 and 78 of the Specification)
Product metadata (See paragraph 37 of the Specification)

The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a system and a device that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract idea are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea. Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 3, 5-6, 10, 12-13, 17 and 19-23 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 3, 5-6, 10, 12-13, 17 and 19-23 are also non-statutory subject matter.

Dependent claims 3, 10, and 17 further limit the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation receiving image data of a product receipt from an image capturing device; determining the plurality of product purchasing information using image recognition technology and does not add significantly more to the abstract idea. Further embellishing that the invention is capable of receiving image data via a generic image capturing device (Specification paragraph 69) and that incorporates generic image recognition technology (Specification paragraph 69) does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore dependent claims 3, 10, and 17 are also non-statutory subject matter.

Dependent claims 5, 12, and 19 further limit the abstract idea by generally linking the judicial exception to a particular field of user of wherein the possible product recall notification includes one or more of a product name, a serial number, a part number, a model number, a manufacturer name, a retailer name, a plurality of manufacturer contact information, a plurality 3 of 24U.S. Application No.: 15/925,185of retailer contact information, and a plurality of recall action information, and wherein the possible product recall notification also includes a reason for the possible product recall notification and one or more product reviews or one or more product forum posts supporting the reason and does not add significantly more to the abstract idea. Therefore dependent claims 5, 12, and 19 are also non-statutory subject matter.

Dependent claims 6, 13, and 20 further limit the abstract idea by generally linking the abstract idea to the field of use wherein the return deadline notification includes one or more of a serial number, a model number, a part number, and a purchasing location contact information and does not add significantly more to the abstract idea. Therefore dependent claims 6, 13, and 20 are also non-statutory subject matter.

Dependent claims 21-23 further limit the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation, wherein the possible product recall further comprises: calculating a recall likelihood score as a percentage of a number of product reviews or forum posts within the plurality of product reviews and product forum posts, respectively, containing an occurrence of a product issue versus an overall sum of the plurality of product reviews and product forum posts; and determining the calculated recall likelihood score satisfies a preconfigured threshold value. Further embellishing that the invention is capable of processing information (processing information in product forum posts and product forum posts to determine whether a score exceeds a threshold value) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore dependent claims 21-23 are also non-statutory subject matter.

In conclusion, the claims are directed to the abstract idea of performing certain methods of organizing human activity (generating a possible product recall notification for a purchased product) such commercial or legal interactions (business relations) it falls under the Certain Methods of Organizing Human Activity grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8-10, 13, 15-17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dubey et al. (US 20180225673) in view of Xu et al. (US 20170316421).

Referring to claims 1, 8, and 15, 

Dubey, which is directed to a system and method for redeeming consumer protection, discloses

(Claim 1) A processor-implemented method comprising: (Dubey paragraph 29 disclosing a electronic receipts collection and management system for redeeming consumer protections associated with purchases made by a user.)

(Claim 8) A computer system for generating purchased product recall, warranty, and return notifications, the computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: (Dubey paragraph 29 disclosing an electronic receipts collection and management system for redeeming consumer protections associated with purchases made by a user. Dubey paragraphs 39-40 disclosing a computer implemented or computer executable version of the invention may be embodied using, stored on, or associated with computer readable medium or non-transitory computer readable medium. A computer readable medium may include any medium that participates in providing instructions to one or more processors for execution. Such a medium may take many forms including, but not limited to, nonvolatile, volatile, and transmission media. Nonvolatile media includes, for example, flash memory, or optical or magnetic disks. Volatile media includes static or dynamic memory, such as cache memory or RAM. For example, a binary, machine - executable version, of the software of the present invention may be stored or reside in RAM or cache memory, or on mass storage device. The source code of the software may also be stored or reside on mass storage device (e.g., hard disk, magnetic disk, tape, or CD - ROM ).)

(Claim 15) A computer program product for generating purchased product recall, warranty, and return notifications, the computer program product comprising: one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor of a computer to perform a method, the method comprising: (Dubey paragraph 29 disclosing an electronic receipts collection and management system for redeeming consumer protections associated with purchases made by a user. Dubey paragraphs 39-40 disclosing a computer - implemented or computer executable version of the invention may be embodied using, stored on, or associated with computer readable medium or non-transitory computer readable medium. A computer readable medium may include any medium that participates in providing instructions to one or more processors for execution. Such a medium may take many forms including, but not limited to, nonvolatile, volatile, and transmission media. Nonvolatile media includes, for example, flash memory, or optical or magnetic disks. Volatile media includes static or dynamic memory, such as cache memory or RAM. For example, a binary, machine - executable version, of the software of the present invention may be stored or reside in RAM or cache memory, or on mass storage device. The source code of the software may also be stored or reside on mass storage device (e.g., hard disk, magnetic disk, tape, or CD-ROM.))

parsing one or more messages within a user messaging account that include a plurality of product purchasing information for one or more products; (Dubey paragraph 89 disclosing the computer protection system monitors a user’s emails by accessing the email server associated with the user’s email account and identifies emails that are associated with purchases made by the user. Dubey paragraph 90 disclosing the identified e-mails are parsed to extract purchase data from the e-mails the purchase data may include the item purchased, UPC code, date/time of purchase, cost associated with purchase name and address of the retailer or merchant and the like.)

 and generating the personal product database to include each product in the one or more identified messages using the plurality of product purchasing information associated with each product, wherein the generated personal product database comprises product metadata of each product, and wherein the product metadata for each product comprises product name, universal product code (UPC), product serial number, product part number, product purchase price, size of product purchased, quantity of product purchased, purchase date, product manufacturer, product seller, product size, warranty expiration date, retailer location where product purchased, retailer return policy information, retailer contact information, and manufacturer contact information.    (Dubey paragraph 53 disclosing that using the received and retrieved purchase information, the receipt management application may initiate the analysis module to extract item level purchase data from the purchase information. Item level purchase data includes information about the items purchased, such as product name, price paid, retailer, UPC code, date of the purchase and the like. Dubey paragraph 90 disclosing the identified e-mails are parsed to extract purchase data from the e-mails the purchase data may include the item purchased, UPC code, date/time of purchase, cost associated with purchase name and address of the retailer or merchant and the like. Dubey paragraph 94 disclosing that the products may be categorized by using the metadata associated with the products.)

identifying, by a processor, a product within a personal product database; (Dubey paragraph 49 disclosing the consumer protection platform generally includes a communication device, a processor, and a memory device. Dubey paragraph 51 disclosing the memory includes instruction such as a receipt management application, benefit policy application, an account management application, an electronic communications application and a product monitoring application.  Dubey paragraph 99 disclosing once the purchased items are determined from the product detail and/or the purchase history information received or retrieved by the consumer platform the corresponding financial institution data associated with the purchased item is determined. Dubey paragraph 103 disclosing the consumer protection platform may search the information associated with the related benefit offer or policy associated with the purchased product, such as the purchased product UPC code, product name, the product category or the like.)

 determining whether a product recall, for the identified product with the personal product database (Dubey paragraph 30 disclosing the system may determine at least one policy associated with the purchased item by using the item level purchase data. The policies or consumer protections include extended warranty, return policies, and the like.)

However Dubey does not explicitly disclose determining whether a product recall is upcoming based on a recall likelihood score satisfying a threshold, for the identified product within the personal product database based on analyzing one or more recall databases associated with the product and managed by a retailer, a manufacturer, a trade organization, or a government entity, and wherein the recall likelihood score is calculated based on a number of product reviews containing an occurrence versus a number of review not containing the occurrence; generating a notification as a possible product recall notification; and transmitting the notification to a user.
 
However Xu, which is directed to a system for identifying defects and safety issues in a commercial product through continuous monitoring of online data, teaches:

determining whether a product recall is upcoming based on a recall likelihood score satisfying a threshold, for the identified product within the personal product database based on analyzing one or more recall databases associated with the product and managed by a retailer, a manufacturer, a trade organization, or a government entity, and wherein the recall likelihood score is calculated based on a number of product reviews containing an occurrence versus a number of review not containing the occurrence; (Xu paragraph 9 teaching the present invention relates to system for identifying defects and safety issues in a commercial product and, more particularly, to a system for identifying defects and safety issues in a commercial product through continuous monitoring of online data. The system comprises one or more processors and a non-transitory computer-readable medium having executable instructions encoded thereon such that when executed, the one or more processors perform multiple operations. The system fuses data extracted from a set of heterogeneous data sources. A set of consumer product data is identified from the fused data. A baseline distribution for consumer issues related to a plurality of consumer products is generated from the set of consumer product data. For a specific consumer product, a deviation value is determined from the baseline distribution. Finally, at least one indicator for future consumer issues regarding the specific consumer product is identified based on the deviation value. Xu paragraph 62 teaching that the invention detects and assesses problematic vehicle defects and potential future vehicle recalls. The heterogeneous online sources 302 range from traditional web forum data (e.g., vehicle forums 304) to social network services (i.e., online social media 306), content aggregation sites 308, consumer reporting sites 310, and other sources 312 (e.g., enterprise data). Xu paragraph 76 discussing an example where the system focused on two lists of keywords. The first list contained words with fire-related semantics (e.g., fire, flames, melt). The second list contained words harvested from the 2015 NHTSA Defect Investigations Database 3. The second list consisted of the most common defective components (e.g., airbags, brakes, steering) mentioned in the database. Xu paragraph 83 teaching Figure 8 is an overview of the statistical estimation module for detecting emerging trends. From the data obtained from the database of relevant vehicle posts, a baseline pmf for all vehicle years and models is determined. A query for a specific vehicle model and year is performed, and the deviation from the baseline pmf (metrics 1 and 2) is determined for the specific vehicle model and year. Next, an absolute difference (metric 1) and binomial probability (metric 2) are determined, as described above. Based on the determined metrics an alert (indicator) is generated based on a defect (complaint). Finally, the alert is sent to a system analyst. The system analyst may be a natural person or, alternatively, a central server configured to accept defect alerts and issue notices to particular consumers. Xu paragraph 90 teaching for instance, there are more than dozens of retailer websites online to be explored if one is interested in monitoring trends for electronic products (e.g., camera, television). In addition, there are data from Better Business Bureaus and other fine-grained statistics from regional government agencies to be analyzed in conjunction. Once the data is collected, the statistical estimation method described herein can be applied to the application in a seamless fashion.)

generating a notification as a possible product recall notification; and transmitting the notification to a user. (Xu paragraph 83 teaching next, an absolute difference (metric 1) and binomial probability (metric 2) are determined, as described above. Based on the determined metrics an alert (indicator) is generated based on a defect (complaint). Finally, the alert is sent to a system analyst. The system analyst may be a natural person or, alternatively, a central server configured to accept defect alerts and issue notices to particular consumers)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine Dubey, which is directed to electronic receipt collection system that collects item level purchase data associated with purchases made by a user (Dubey paragraphs 29-30) and Xu, as Xu can be applied to any type of consumer product that may be affected by defects and/or safety issues and is applicable to monitoring emerging trends for a wide range of products, ranging from consumer goods and commodities ( e.g., electronics, appliances) to commercial and industrial equipment (e.g., aircraft, large machinery). (Xu paragraph 90)

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Dubey in view of Xu to incorporate determining whether a product recall is upcoming based on a recall likelihood score satisfying a threshold, for the identified product within the personal product database based on analyzing one or more recall databases associated with the product and managed by a retailer, a manufacturer, a trade organization, or a government entity, and wherein the recall likelihood score is calculated based on a number of product reviews containing an occurrence versus a number of review not containing the occurrence; generating a notification as a possible product recall notification; and transmitting the notification to a user with the motivation of  identifying emerging trends on commercial product defects and related safety issues by continuously collecting and monitoring publically available online data and communicating identified issues with a particular product to an appropriate party. (Xu paragraphs 58 and 83) 

	Referring to claims 3, 10, and 17,

Dubey further discloses receiving image data of a product receipt from an image capturing device; (Dubey paragraph 52 disclosing the receipt management application may also receive purchase information directly from the user. For example the user may provide the consumer protection platform an electronic copy of a receipt via uploading a copy of the electronic receipt, emailing a copy of the electronic receipt and the like. Dubey paragraph 185 disclosing the user may be able to transmit images of the product the user is inquiring about or sales receipts/bills paperwork associated with the product via the chat session.)

determining the plurality of product purchasing information using image recognition technology.  (Dubey paragraph 185 disclosing the platform may receive an image of the product and/or sales receipts/bill/paperwork associated with the product. After receiving the images, the consumer platform and extract information from the image in conjunction with Dubey paragraph 53 disclosing using the received and retrieved purchase information the analysis module may be initiated to extract item level purchase data from the purchase information.) 

Referring to claims 6, 13, and 20,

Dubey further discloses, wherein the return deadline notification includes one or more of a serial number, a model number, a part number, and a purchasing location contact information.  (Dubey paragraph 30 system determines a policy associated with a product such as a product return and the system determines whether the predetermined condition is met in conjunction with Dubey paragraph 70 that the predetermined condition can be a time frame a policy runs. Dubey paragraph 134 disclosing that a return policy and price guard is displayed in the GUI. The return element indicates that the user has a certain number of days remaining before they have left to act on the return as illustrated in Figure 11. Dubey paragraph 157 the consumer protection platform provides a notification to a user regarding benefits or policies that are soon to expire or upgrades of benefits or policies based on purchases.)

Referring to claims 21-23,

Dubey does not explicitly disclose wherein the possible product recall further comprises: calculating a recall likelihood score as a percentage of a number of product reviews or forum posts within the plurality of product reviews and product forum posts, respectively, containing an occurrence of a product issue versus an overall sum of the plurality of product reviews and product forum posts; and determining the calculated recall likelihood score satisfies a preconfigured threshold value.

wherein the possible product recall further comprises: (Xu paragraph 13 teaching that the set of heterogeneous data sources comprises at least two of forum data, information from content aggregation sites, online social media, and online complaint resources. Xu paragraph 29 teaching that based on the collected data, the system provides real-time detection of any on-going consumer issues with vehicles such as those pertaining to recalls. Xu paragraph 62 teaching that the invention detects and assesses problematic vehicle defects and potential future vehicle recalls.)

calculating a recall likelihood score as a percentage of a number of product reviews or forum posts within the plurality of product reviews and product forum posts, respectively, containing an occurrence of a product issue versus an overall sum of the plurality of product reviews and product forum posts; (Xu paragraph 9 teaching a set of consumer product data is identified from the fused data. A baseline distribution for consumer issues related to a plurality of consumer products is generated from the set of consumer product data. Xu paragraph 83 teaching Figure 8 is an overview of the statistical estimation module for detecting emerging trends. From the data obtained from the database of relevant vehicle posts, a baseline pmf for all vehicle years and models is determined. A query for a specific vehicle model and year is performed, and the deviation from the baseline pmf (metrics 1 and 2) is determined for the specific vehicle model and year. Next, an absolute difference (metric 1) and binomial probability (metric 2) are determined, as described above. Based on the determined metrics. an alert (indicator) is generated based on a defect (complaint). Finally, the alert is sent to a system analyst. The system analyst may be a natural person or, alternatively, a central server configured to accept defect alerts and issue notices to particular consumers.)

and determining the calculated recall likelihood score satisfies a preconfigured threshold value. (Xu paragraph 9 teaching that for a specific consumer product, a deviation value is determined from the baseline distribution and at least one indicator for future consumer issues regarding the specific consumer product is identified based on the deviation value.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Dubey in view of Xu to incorporate wherein the possible product recall is determined by an analysis of a plurality of product reviews and product forum posts, concurrently, and wherein the analysis further comprises: calculating a recall likelihood score as a percentage of a number of product reviews or forum posts within the plurality of product reviews and product forum posts, respectively, containing an occurrence of a product issue versus an overall sum of the plurality of product reviews and product forum posts; and determining the calculated recall likelihood score satisfies a preconfigured threshold value with the motivation of utilizing multiple differing data sources as sites allows one to gather information from diverse segments of the population, (Xu paragraph 59) and with the motivation of providing valuable cues on emerging defects and/or failures. (Xu paragraph 91) 
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dubey et al. (US 20180225673) in view of Xu et al. (US 20170316421) and Knegendorf et al. (US 20030074272).
Referring to claims 5, 12, and 19,

Xu further teaches wherein the possible product recall notification includes one or more of a product name, a serial number, a part number, a model number, a manufacturer name, a retailer name, a plurality of manufacturer contact information, a plurality 3 of 24U.S. Application No.: 15/925,185of retailer contact information, and a plurality of recall action information, (Xu paragraph 9 teaching a set of consumer product data is identified from the fused data. A baseline distribution for consumer issues related to a plurality of consumer products is generated from the set of consumer product data. For a specific consumer product, a deviation value is determined from the baseline distribution. Finally, at least one indicator for future consumer issues regarding the specific consumer product is identified based on the deviation value. The at least one indicator is reported to a system analyst. Xu paragraph 83 teaching a query 804 for a specific vehicle model and year is performed, and the deviation from the baseline pmf (metrics 1 and 2) is determined for the specific vehicle model and year (element 806). Next, an absolute difference (metric 1) and binomial probability (metric 2) are determined (element 808), as described above. Based on the determined metrics. an alert (indicator) is generated based on a defect (complaint) (element 810). Finally, the alert is sent to a system analyst (element 812). The system analyst 812 may be a natural person or, alternatively, a central server configured to accept defect alerts and issue notices to particular consumers. Xu paragraph 89 teaching the system according to embodiments of the present disclosure is able to identify issues at the level of specific categories of vehicle components. The examiner is interpreting that the received alert includes at least the specific product name.)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Dubey in view of Xu to incorporate wherein the possible product recall notification includes one or more of a product name, a serial number, a part number, a model number, a manufacturer name, a retailer name, a plurality of manufacturer contact information, a plurality 3 of 24U.S. Application No.: 15/925,185of retailer contact information, and a plurality of recall action information, with the motivation of including pertinent information regarding a potential defect of a product. (Xu paragraph 9)

Dubey in view of Xu does not explicitly disclose and wherein the possible product recall notification also includes a reason for the possible product recall notification and one or more product reviews or one or more product forum posts supporting the reason. 

	However Knegendorf, which is directed to distributing product hazard information for products, teaches and wherein the possible product recall notification also includes a reason for the possible product recall notification and one or more product reviews or one or more product forum posts supporting the reason. (Knegendorf paragraph 32 teaching in addition to receiving product hazard notices, users sometimes may want to share their own stories about defects in particular products that they have purchased or accidents that may have happened because of a defective or a substandard product or part. Such stories, if verified, may serve as a warning for other consumers or may later become sources for new product hazard warnings. Knegendorf paragraph 36 teaching the term “product” as used herein may refer to any good, consumer or otherwise, that may be generally placed in the stream of commerce. The term “product hazard information” refers to any information regarding usability or functionality of a product; it is not limited to official “recall notices” issued by manufacturers. For example, product hazard information for a particular model of a car may include information about certain defects of the car that are result of a production oversight, defects that occur after prolonged use, information about uses of the car that are not recommended, such as, for example “driving the car at high speeds in wet or snowy condition,” information about possible additions or uses of the car that improve usability and/or safety, additional features of the car, etc. In an alternative embodiment of the invention, product hazard information may also include general notices or press releases provided by the manufacturers or other entities. In yet another embodiment of the invention, product hazard information may also comprise advertisements or opinion information supplied by manufacturers, specialists, users, or other entities. Knegendorf paragraph 47 teaching in yet another embodiment of the invention, product hazard information database 108 d may further contain product hazard notices that are not active, yet, but might become active at some point in the future. Knegendorf paragraph 48 teaching product warnings database 108 e may contain stories and eyewitness accounts submitted by users. Such stories may include, for example, stories regarding accidents that involve one or more products. Product warnings database 108 e may also contain information associated with reporting those user warnings to appropriate entities, such as, for example, manufacturers or government agencies. Knegendorf paragraph 97 teaching according to one embodiment of the invention, product warnings may be displayed in such as fashion as to allow users to share their opinion or submit additional stories about the same product. In another embodiment of the invention, product warnings may be accompanied by links to product hazard notices issued in connection with the mentioned product. Knegendorf paragraph 122 teaching in addition, users may submit product warnings or update their previous warnings using function 1116. Such information may be submitted, for example, using a web form, by telephone, or through other communication methods, such as letters or email. User stories may include accounts of their own experiences with a particular product. For example, a user may submit a product warning if, in the user's ordinary use of the product, the product caused a fire. User stories may be verified before they are posted to the system as product warnings. In another embodiment of the invention, various additional paths of actions may be suggested to the user submitting the story—such as, for example, contacting a manufacturer or a government agency. Knegendorf paragraph 123 teaching in one embodiment of the invention, system 100 may monitor possible developments to the product warning and post updates that users may access.)

One of ordinary skill in the art would have been motivated to combine the Dubey and Knegendorf as Knegendorf further develops on the information that may be provided to a user regarding a product. 
	
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Dubey in view of Xu and Knegendorf to incorporate with the motivation of providing users pertinent information regarding issues other users have experienced with a particular product. (Knegendorf paragraphs 36, 97, and 122)
Response to Arguments
Applicant's arguments filed August 17, 2021 have been fully considered,

In response to Applicant’s and arguments, on pages 10-17 of the Remarks, regarding the 101 rejection the examiner finds unpersuasive. Applicant first argues that the claimed invention fails to fall under the heading of certain methods of organizing human activity and it is unclear what the examiner considers the abstract idea. The examiner bracketed the additional components that the examiner determined were additional computing components that the examiner addresses in the Step 2A Prong 2 analysis in view of the Specification as done in the previous Office Action and additionally added the statement “where the portions not bracketed recite the abstract idea” to further clarify this point for Applicant. Applicant’s amendments also has changed the scope of the claims rather than including product returns, recall and warranties to be only directed to the management of possible product recalls. In response to Applicant’s amendment the examiner has defined the particular subgrouping of Commercial Interactions or Legal Interactions to be directed to business relations such as the management of business relations through the management of potential product recalls and affected consumers. Applicant additionally cites case law provided by the MPEP as examples of cases. The examiner notes that an example provided for managing business relationship is Dealertrack v. Huber, 674 F.3d 1315, 1331, 101 USPQ2d 1325, 1339 (Fed. Cir. 2012), where the Federal Circuit determined that processing information through a clearing-house, where the business relation is the relationship between a party submitted a credit application and funding sources when processing credit applications. In the present application the business relation is the consumer who purchased a product and the entities providing relevant information regarding a product.   

Applicant next argues that the invention is integrated into a particular application and that the examiner’s analysis under Step 2A Prong 2 is flawed. In particular Applicant states that reducing the expenditure of system resources by both consumers and retailers since querying, which burden system resources, would be reduced for both consumers and retailers thereby improving notification systems and that the examiner disregards this point without making any evaluation as to whether the other limitations provide an improvement to the functioning of a computer, or an improvement to other technology or technological field or whether an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The examiner respectfully disagrees, the examiner in particular stated that the claims informs a reader to merely apply the invention in a generic technological environment capable of processing and transmitting information that results in the utility of the invention (i.e. reducing expenditure of system resources as consumers and retailers would not need to query the particular product in question). To further clarify this point the examiner notes how the examiner identified the additional computing components, cited the portions of the Specification that references these portions, and in view of the cited portions made the determination that claimed invention is merely applying the abstract idea in a generic computing environment for the purposes of processing and transmitting information. Applicant additionally asserts that the oath and declaration signed by the inventors, who are knowledgeable in the field, is contrary to the examiner’s determination that there is no improvement to a technological field as this is contrary to the determination of each inventor such that a determination that an improvement is not present cannot be supported and therefore a practical application must be found. The examiner respectfully disagrees, the examiner notes that the examiner is reviewing the claims under their broadest reasonable interpretation to make a determination whether the claims are integrated into a practical application and the examiner made the determination that the claims under their broadest reasonable interpretation are generally linking the abstract idea to a generic computing environment capable of processing and transmitting information.  

Applicant next argues that the examiner’s assertion that a generic computer component cannot provide an inventive concept would appear to require new hardware to meet a “significantly more” bar, which is flawed analysis. The examiner respectfully disagrees Applicant does not need new or novel hardware to meet a significantly more bar. The examiner cites MPEP 2106.07 (b) which states in particular part

For example, generic computer components that individually perform merely generic computer functions (e.g., a CPU that performs mathematical calculations or a clock that produces time data) in some instances are able in combination to perform functions that are not generic computer functions…. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1984 (2014).
Additionally the examiner notes BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional)
	The examiner made the interpretation that the generic computing components are merely used to apply the abstract idea in a generic computing environment capable of processing and transmitting information not that Applicant need new, novel, or specialized hardware to add significantly more to the abstract idea. Applicant additionally asserts the following steps are unconventional:
identifying, by a processor, a product within a personal product database; determining whether a post-purchase event within a plurality of post-purchase events for the identified product is upcoming, wherein the plurality of post-purchase events comprise two or more of a warranty expiration, a product recall, and a product return deadline; in response to a post-purchase event within the plurality of post-purchase events being a product return deadline: determining a return past due flag has not been set for the identified product; in response to determining a current date is not past the product return deadline and is within a preconfigured return notification threshold period, generating the notification as a return deadline notification; and transmitting the notification to a user; in response to a post-purchase event within the plurality of post-purchase events being a warranty expiration deadline: determining, concurrently to determining a post- purchase event, being a product return deadline, within the plurality of post purchase events is upcoming and generating a notification for the post-purchase event being a product return deadline, a user selection to extend a warranty through a plurality of user interactions with a graphical user interface; and transmitting the determined user selection to a corresponding retailer or manufacturer with a plurality of payment information needed to extend the warranty". 
The examiner first notes that Applicant is referencing the prior set of claims where a majority of the limitations are no longer recited, the examiner has bolded the limitations that are present in the current set of claims. The examiner assumes that Applicant meant the following (from the step of identifying to the step of transmitting the notification):
identifying, by a processor, a product within a personal product database; determining whether a product recall is upcoming based on a recall likelihood score satisfying a threshold, for the identified product within the personal product database based on analyzing one or more recall databases associated with the product and managed by a retailer, a manufacturer, a trade organization, or a government entity, and wherein the recall likelihood score is calculated based on a number of product reviews containing an occurrence versus a number of review not containing the occurrence; generating a notification as a possible product recall notification; and transmitting the notification to a user. 

The examiner respectfully disagrees in view of the examiner’s analysis under Step 2A Prong 2 as previously stated. The examiner has interpreted that the additional elements are mere instructions to apply the abstract idea in a generic computing environment capable of processing information (identifying, by a processor, a product within a personal product database; determining whether a product recall is upcoming based on a recall likelihood score satisfying a threshold, for the identified product within the personal product database based on analyzing one or more recall databases associated with the product and managed by a retailer, a manufacturer, a trade organization, or a government entity, and wherein the recall likelihood score is calculated based on a number of product reviews containing an occurrence versus a number of review not containing the occurrence; generating a notification as a possible product recall notification;) and transmitting information (and transmitting the notification to a user). The examiner notes that the examiner did not evaluate whether the additional elements were well-known or conventional which would invoke Berkheimer analysis and would be under Step 2B as the examiner identified the additional elements in Step 2A Prong 2 and made the interpretation that the additional elements are merely informing a reader to apply the abstract idea in a generic computing environment capable of processing and transmitting information. The examiner notes that analysis of Step 2B in particular whether a limitation is well-understood, routine, or conventional overlaps with the other considerations such as the improvement consideration (MPEP 2106.05 (a)), the mere instructions to apply an exception consideration (MPEP 2106.05 (f)), and the insignificant extra-solution activity consideration (MPEP 2106.05 (g)). 

Applicant additionally asserts the claims are similar to Bascom as discussed in Example 34. In Bascom the additional elements were well known individually however provided for an invention concept through the unconventional and non-generic combination of the known elements. In the present case the invention provides for a filtering-type results as the invention provides a filtering of all items within a database to only those with upcoming recall, warranty, or return events. The examiner respectfully disagrees, the examiner notes that the claims as presently drafted are 1) directed to making a determination of whether there is an upcoming recall for purchased product through the analysis of received information in the form of reviews and 2) there is no particular filtering done as suggested in the present claims as the claims are comparing the information in the personal product information to recall databases to determine if a product is present in the recall database therefore indicating a recall has occurred for a product, and determining whether a product recall is upcoming through analysis of product reviews and therefore are not analogous to the invention disputed in Bascom. Therefore for the foregoing reasons the examiner has maintained the 101 rejection.  
In response to Applicant’s amendments and arguments, on pages 17-21 of the Remarks, regarding the art rejections the examiner finds unpersuasive. Applicant has further defined the claims to only be directed to upcoming product recalls rather than product recalls that have already occurred to overcome the cited reference of Lewis. However the examiner in response to Applicant’s amendments has cited Xu and newly provided reference of Knegendorf. Therefore Applicant arguments are rendered moot and the examiner has maintained the art rejections. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Elzoghbi (US Patent No. 10,636,037) – directed to a unified product recalls analytics and notification platform. 

Sinha et al. (US 20140040305) – directed to product notice monitoring.

Maraz et al. (US 20110119142) – directed to handling recalled product purchases and/or return/warranty requests.

Pope et al. (US Patent No. 10,762,511) – directed to automatically determining recalled products from unstructured recall data.


Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.M./
Examiner, Art Unit 3689

/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689